Case 20-22898-RAM Doc 44 Filed 03/23/21 Pagelof3
UNITED STATES BANKRUPTCY COURT, SGUTHERN DISTRICT OF FLORIDA

www. tisb.uscourts.gov
CHAPTER 13 PLAN (individual Adjustment of Debts)

Original Plan

 

 

second Amended Plan (indicate ist, 2nd, ete. Amende d, applicable)

 

 

(indicate Ist, 2nd, etc. , Papplicable)

 

DEBTOR:

   

i. NO" TIC ‘ES

 

 

      
 

To Debtors: Plans that do not cone y with local rules and judicial rulings may not be confrmable. Al! plans, amended
and modified plans shall bes Ser ved uy upon all creditors and a “certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 ( Cy) Debtor(s} must cr ommMenc @ clan payments within 30 days of
filing the chapter 13 petitio rthe ¢

To Creditors: Your rights may be af

  

be reduced.

L. Debtor(s) must check one
he following:

To AU Parties: The plan contains no nonsta isions other than those set out in paragraph V

da vy
box on each line listed below in this section to state whether the plan includes sany off

 

 

 

 

 

 

‘The valuation of a secured claim, set out in Section TH, which may result in a . ’ my oa ,
wg . Included [| Not included

partial payment or no payment at all to the secured creditor -

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set my ro . ;

a © OF eS ° P % MOnpurens ’ y . [| included fg] Not inchided

out in Section Ul -

Nonstandard provisions, set out in Section VHI [| Inchided [g| Not included

 

 

 

 

ER. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(GY)Y ATTORNEY VS FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. in the event the trustee does not retain the full 10%, any unused
mS oS y & y
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

bo $2,561.00 _formonths | to 60_
B. DEBTORI(SY ATTORNEY'S FEE: F"]} NONE  ["] PRO BONO
Total Fees: po 175.00 Total Paid: $1200.06 Balance Due:

 

 
  

Payable $795.00 /month (Months _t to 5 3}

 

Allowed fees under LR 2016-1(B)Q) are itemized below:
54,500.00 Safe Harbor, $156.00 Cost, $525.00 MTV

Applications for compensation must be filed for ali fees over and above the Court's Guidelines for C Compensation,

 

 

 

TE, TREATMENT OF SECURED CLAIMS
A. SECURED CLAIMS: [7] NONE
[Retain Liens pursuant to 11 U.S.C, §1325 (a)(5)| Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Select Portfolio Servicing, Inc.

 

 

Address: POB 65450 Arrearage/ Payoff on Petition Date $53,726.63
S City, UT 84] .
salt Lake City, UT 84165 Arrears Payment (Cure} _. $186.87 __ ‘month (Months i to 3}
Last 4 Digits of Arrears Payment (Cure} ___ 4959.86 __ ‘month (Months _& to 60 )
Account No: PITS _ Regular Payment (Maintain) 31,294.55 ‘month (Months {to 60.)

Other: Regular payment $1,294.55

 

 

 

 

 

LEASE (rev. 10/3/17} Page | of 3
IV.

Case 20-22898-RAM

Debtor(s): Luis Perez Hernandez,

Doc 44 Filed 03/23/21 Page 2 of 3

 

Case number: 20-22898-RAM _

 

lm] Real Property
(Principal Residence

[Other Real Property

 

Personal Property/Vehicle

Description of Collateral:

 

Check one below for Real Property:

[g|Escrow is included in the regular payments

[|The debtor(s) will pay

r se
L.

_|taxes

[_ linsurance directly

 

 

B VALUATION OF COLLATERAL:

[7] NONE

Ll
c

 

 

 

If YOU ARE A SECURED CREDITOR LISTED BEL AOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT UNDICATED, A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7604 AND LR 3015.3.
i, REAL PROPERTY: [a] NON
2. VEHECLES(S): 4 NONE
1. Creditor, Jefferson Capital Sy stems, Value of Collateral: __ $1,500.00 Payment
LL c _ . we
A nnn _ $2,660.34 Total paid in plan: $1,708.74

Address: PO Box 772813
Cc Chicago, IL 8067 72813
Last 4 Digits of Account No.: 5384

VIN: WDBRFS2H67F875384
Description of Collateral:
2907 Mercedes-Benz 0230

 

 

Check one below:

[a

«Claim incurred less than

Claim incurred 910 days or more pre-
petition

 

910 days pre-

 

 

“petition

Amount of Creditors Lien:

5.25%

interest Rate:

 

$28.48

_/month (Months _

1 to 60)

 

 

3. PERSONAL PROPERTY: |g] NONE

UL AVOIDANCE i fit] NONE
distribution fom the Chapter

ig) N

ONE

SURRENDER OF COLLATERAL:
13 Trustee.

Secured claims fil

ed by any creditor granted stay relief in this
, &

s section shall not receive a

KE. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
NONE

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and EL U.S.C. § [322(a\(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(SY ATTORNEY'S FEE: NONE
B. INTERNAL REVENUE SERVICE:

@] NONE

 

C. DOMESTIC SUPPORT OBLIGATION(): NONE

DB. OTHER: [i] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A, Pay _

/month (Months 6

to 69}

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

LY-31 (rev. §0/3/17)

Page 2 of 3
Case 20-22898-RAM Doc 44 Filed 03/23/21 Page 3of3

 

 

Debtor(s): Luis Perez Hernandez Case number: 20+ ~22898-RAM _
B. [Bi] If checked, the Debtor(s) wilt i amend/madify to pay 100% to ail allowed unsecured nonpriority claims,
C. SEPARATE ELY CLASS! mn D>: [a] NONE
*Debtor(s) c

  

ssification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors purs

 

ereditor/les

 

VEL ESECE LORY CONT RACTS AND UNEX PIRED LAASE

ictaims filed by ar
ve a distribution from the C

   

Y granted slay relief in this

     

 

WOME TAX RETURNS AND REFUNDS: [7] NONE

3 trustee has requested that the debtor(s) comply with 521( [-4 on an
1S Case. The debtor(s) hereby acknowledges that the deadline for providing the
‘Trustee with their filed tax returns is is on or before May [5 of each year the case i s pending and that the debtor{s) shall
provide the trustee (but not file with the Court) with verification of their disposable
increases by more tl OU!

 

ig) The debtor(s} is hereby advised that the chapter |
annual basis during the pendency of thi

    

  
 

posab meome if their eross household income

&

     

S$ year’s income. [Miami cases]

 

INS ig | NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DERTC JR(S) UPON FLAN CONFIRMATION.

isue and correct under penalty of pe

 

 

Debtor Joint Debtor
Luis Perez Hernandez Date Date
is! Desiree Calas-Johnson, Esq. March 23, 2021

 

Attorney with permission fo sign on
Debtor(s) behalf

Date

By filing this document, the Atterney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical te those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VHi.

LF-31 (rev. 10/3/17) Page 3 of 3
